Case 1:19-cv-00339-JTN-SJB ECF No. 163, PageID.754 Filed 03/29/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,
                                                                    Case No. 1:19-cv-339
 v.
                                                                    HON. JANET T. NEFF
 DANIEL I. THODY and WALTER-ELIYAH
 THODY,

        Defendants.
 ____________________________/


                           MEMORANDUM OPINION AND ORDER

       Now pending before the Court in this civil action are Defendants’ Objections (ECF Nos.

150 & 155) to the Magistrate Judge’s January 25, 2021 Report and Recommendation (R&R, ECF

No. 147). The United States filed responses to the objections (ECF Nos. 153 & 158). Defendant

Walter-Eliyah Thody (Walter) has also filed a “Motion for reasonable response times and reversal

of orders predicated on presumed waivers” (ECF No. 149) and a “Motion for rational and

reasonable standards of conduct” (ECF No. 156). The United States filed responses to the motions

(ECF Nos. 151 & 159). For the following reasons, the Court denies Defendants’ objections and

denies Walter’s motions.

       The United States initiated this action on May 1, 2019 against Walter and his son, Daniel

I. Thody (Daniel), to reduce certain federal tax liabilities to a judgment against Daniel (Count I)

and to enforce federal tax liens against property titled in Daniel’s name located in Newaygo

County, Michigan, against which Walter had recorded a purported security interest for $950,000
Case 1:19-cv-00339-JTN-SJB ECF No. 163, PageID.755 Filed 03/29/21 Page 2 of 3




(Count II) (Compl. [ECF No. 1] ¶¶ 7, 12 & 17-18). The United States filed an Amended Complaint

on January 28, 2020 (ECF No. 51).

        In her January 25, 2021 Report and Recommendation, the Magistrate Judge recommends

that this Court grant Plaintiff’s Motion for Discovery Sanctions pursuant to Federal Rule of Civil

Procedure 37(b)(2) against Walter (ECF No. 131) and enter a default judgment against Walter

finding that “he has no right, title, claim, lien, or interest in the real property that is the subject of

this suit” (R&R, ECF No. 147 at PageID.670).

        An objection to a magistrate judge’s report and recommendation must “specifically identify

the portions of the proposed findings, recommendations, or report to which objections are made

and the basis for such objections.” W.D. Mich. LCivR 72.3(b). The court reviews de novo “those

portions of the report or specified proposed findings or recommendations to which objection is

made.” Id.

        Even assuming arguendo that Daniel may properly object to the sanction recommended

against his father for Walter’s multiple discovery failures, neither Daniel nor Walter identify any

factual or legal error by the Magistrate Judge in her analysis. Rather, Defendants’ objections

merely demonstrate their disagreement with the sanction recommended by the Magistrate Judge.

The Court determines that the Magistrate Judge applied the proper motion standard and carefully

considered the record in selecting the default-judgment sanction. Therefore, the Court denies the

objections and approves and adopts the Report and Recommendation.

        Consequently, the Court also denies Walter’s “Motion for reasonable response times and

reversal of orders predicated on presumed waivers” (ECF No. 149) and “Motion for rational and

reasonable standards of conduct” (ECF No. 156), which similarly sought “rational justice” and

“reversal” of the Magistrate Judge’s recommendation.



                                                    2
Case 1:19-cv-00339-JTN-SJB ECF No. 163, PageID.756 Filed 03/29/21 Page 3 of 3




        Accordingly:

        IT IS HEREBY ORDERED that Defendants’ Objections (ECF Nos. 150 & 155) are

DENIED and the January 25, 2021 Report and Recommendation of the Magistrate Judge (ECF

No. 147) is APPROVED and ADOPTED as the Opinion of the Court.

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Discovery Sanctions pursuant

to Federal Rule of Civil Procedure 37(b)(2) against Defendant Walter-Eliyah Thody (ECF No.

131) is GRANTED for the reasons stated in the Report and Recommendation, and Default

Judgment is ENTERED against Defendant Walter-Eliyah Thody finding that he has no right, title,

claim, lien, or interest in the real property that is the subject of this suit.

        IT IS FURTHER ORDERED that Defendant Walter-Eliyah Thody’s “Motion for

reasonable response times and reversal of orders predicated on presumed waivers” (ECF No. 149)

and “Motion for rational and reasonable standards of conduct” (ECF No. 156) are DENIED.


Dated: March 29, 2021                                               /s/ Janet T. Neff
                                                                  JANET T. NEFF
                                                                  United States District Judge




                                                     3
